
	

113 HR 1582 : Energy Consumers Relief Act of 2013
U.S. House of Representatives
2013-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 1582
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 9, 2013
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To protect consumers by prohibiting the
		  Administrator of the Environmental Protection Agency from promulgating as final
		  certain energy-related rules that are estimated to cost more than $1 billion
		  and will cause significant adverse effects to the economy.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Consumers Relief Act of
			 2013.
		2.Prohibition
			 against finalizing certain energy-related rules that will cause significant
			 adverse effects to the economyNotwithstanding any other provision of law,
			 the Administrator of the Environmental Protection Agency may not promulgate as
			 final an energy-related rule that is estimated to cost more than $1 billion if
			 the Secretary of Energy determines under section 3(3) that the rule will cause
			 significant adverse effects to the economy.
		3.Reports and
			 determinations prior to promulgating as final certain energy-related
			 rulesBefore promulgating as
			 final any energy-related rule that is estimated to cost more than $1
			 billion:
			(1)Report to
			 CongressThe Administrator of
			 the Environmental Protection Agency shall submit to Congress a report (and
			 transmit a copy to the Secretary of Energy) containing—
				(A)a copy of the
			 rule;
				(B)a concise general
			 statement relating to the rule;
				(C)an estimate of the
			 total costs of the rule, including the direct costs and indirect costs of the
			 rule;
				(D)(i)an estimate of the total
			 benefits of the rule and when such benefits are expected to be realized;
					(ii)a description of the modeling, the
			 calculations, the assumptions, and the limitations due to uncertainty,
			 speculation, or lack of information associated with the estimates under this
			 subparagraph; and
					(iii)a certification that all data and documents
			 relied upon by the Agency in developing such estimates—
						(I)have been preserved; and
						(II)are available for review by the public
			 on the Agency’s Web site, except to the extent to which publication of such
			 data and documents would constitute disclosure of confidential information in
			 violation of applicable Federal law;
						(E)an estimate of the
			 increases in energy prices, including potential increases in gasoline or
			 electricity prices for consumers, that may result from implementation or
			 enforcement of the rule; and
				(F)a detailed
			 description of the employment effects, including potential job losses and
			 shifts in employment, that may result from implementation or enforcement of the
			 rule.
				(2)Initial
			 determination on increases and impactsThe Secretary of Energy,
			 in consultation with the Federal Energy Regulatory Commission and the
			 Administrator of the Energy Information Administration, shall prepare an
			 independent analysis to determine whether the rule will cause—
				(A)any increase in
			 energy prices for consumers, including low-income households, small businesses,
			 and manufacturers;
				(B)any impact on fuel
			 diversity of the Nation’s electricity generation portfolio or on national,
			 regional, or local electric reliability;
				(C)any adverse effect on energy supply,
			 distribution, or use due to the economic or technical infeasibility of
			 implementing the rule; or
				(D)any other adverse effect on energy supply,
			 distribution, or use (including a shortfall in supply and increased use of
			 foreign supplies).
				(3)Subsequent
			 determination on adverse effects to the economyIf the Secretary of Energy determines,
			 under paragraph (2), that the rule will cause an increase, impact, or effect
			 described in such paragraph, then the Secretary, in consultation with the
			 Administrator of the Environmental Protection Agency, the Secretary of
			 Commerce, the Secretary of Labor, and the Administrator of the Small Business
			 Administration, shall—
				(A)determine whether the rule will cause
			 significant adverse effects to the economy, taking into consideration—
					(i)the costs and benefits of the rule and
			 limitations in calculating such costs and benefits due to uncertainty,
			 speculation, or lack of information; and
					(ii)the
			 positive and negative impacts of the rule on economic indicators, including
			 those related to gross domestic product, unemployment, wages, consumer prices,
			 and business and manufacturing activity; and
					(B)publish the
			 results of such determination in the Federal Register.
				4.DefinitionsIn this Act:
			(1)The terms
			 direct costs and indirect costs have the meanings
			 given such terms in chapter 8 of the Environmental Protection Agency’s
			 Guidelines for Preparing Economic Analyses dated December 17,
			 2010.
			(2)The term energy-related rule that is
			 estimated to cost more than $1 billion means a rule of the Environmental
			 Protection Agency that—
				(A)regulates any aspect of the production,
			 supply, distribution, or use of energy or provides for such regulation by
			 States or other governmental entities; and
				(B)is estimated by the Administrator of the
			 Environmental Protection Agency or the Director of the Office of Management and
			 Budget to impose direct costs and indirect costs, in the aggregate, of more
			 than $1,000,000,000.
				(3)The term rule has the meaning
			 given to such term in section 551 of title 5, United States Code.
			5.Prohibition on
			 use of social cost of carbon in analysis
			(a)In
			 generalNotwithstanding any
			 other provision of law or any executive order, the Administrator of the
			 Environmental Protection Agency may not use the social cost of carbon in order
			 to incorporate social benefits of reducing carbon dioxide emissions, or for any
			 other reason, in any cost-benefit analysis relating to an energy-related rule
			 that is estimated to cost more than $1 billion unless and until a Federal law
			 is enacted authorizing such use.
			(b)DefinitionIn
			 this section, the term social cost of carbon means the social
			 cost of carbon as described in the technical support document entitled
			 Technical Support Document: Technical Update of the Social Cost of
			 Carbon for Regulatory Impact Analysis Under Executive Order 12866,
			 published by the Interagency Working Group on Social Cost of Carbon, United
			 States Government, in May 2013, or any successor or substantially related
			 document, or any other estimate of the monetized damages associated
			 with an incremental increase in carbon dioxide emissions in a given
			 year.
			
	
		
			Passed the House of
			 Representatives August 1, 2013.
			Karen L. Haas,
			Clerk
		
	
